  Case 3:20-cv-00486-M-BH Document 21 Filed 06/29/20                                   Page 1 of 3 PageID 356



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

JEROME L. GRIMES,                                            §
          Plaintiff,                                         §
vs.                                                          § Civil Action No. 3:20-CV-0486-M-BH
                                                             §
AVIS BUDGET GROUP, INC.,                                     §
          Defendant.                                         § Referred to U.S. Magistrate Judge1

                               MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff’s Motion to Compel Discovery, filed June 9, 2020 (doc. 20).

Based on the relevant filings and applicable law, the motion is DENIED.

                                                I. BACKGROUND

       The pro se plaintiff filed this action against the defendant on February 25, 2020. (See doc. 3.)

After being served with process, the defendant moved for sanctions against the plaintiff and to dismiss

the lawsuit based on prior litigation between the parties. (See doc. 12.) Its amended motion for

sanctions and to dismiss the case remains pending. (See doc. 14.) On June 9, 2020, the plaintiff

moved to compel discovery, but his filing appears to be discovery requests that he is serving on the

defendants. (See doc. 20.)

                                          II. MOTION TO COMPEL

       Rules 33 and 34 of the Federal Rules of Civil Procedure provides that a party may serve on any

other party interrogatories and requests to produce and permit the requesting party or its representative

to inspect or copy documents, information or tangible things within its possession, custody or control.

Fed. R. Civ. P. 33, 34(a). Both rules describe the procedure to be followed. Fed. R. Civ. P. 33(b),

34(b). If a party fails to respond to properly submitted discovery requests, the requesting party may

then seek an order compelling discovery as provided by Rule 37(a).


       1
        By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
  Case 3:20-cv-00486-M-BH Document 21 Filed 06/29/20                               Page 2 of 3 PageID 357



         Here, the plaintiff’s motion does not allege or otherwise demonstrate that he properly served

his discovery requests upon the defendant. His filing appears to actually constitute his discovery

requests. To the extent that the plaintiff seeks an order compelling the defendant to provide responses

to his discovery requests, his motion is premature, and it is denied on this basis.

                                      III. EXPEDITED DISCOVERY

         Rule 26(d)(1) provides that a party may not seek discovery from any source prior to the parties’

Rule 26(f) planning conference except when authorized by the rules, by agreement of the parties, or

by court order. Fed. R. Civ. P. 26(d)(1). The Fifth Circuit has not adopted a standard for determining

whether expedited discovery is warranted, but district courts within the circuit have applied the “good

cause” standard. Elargo Holdings, LLC v. Doe-68.105.146.38, 318 F.R.D. 58, 61 (M.D. La. 2016);

see also El Pollo Loco, S.A. de C.V. v. El Pollo Loco, Inc., 344 F.Supp.2d 986, 991 (S.D.Tex. 2004)

(a party seeking discovery prior to the parties’ Rule 26(f) conference has the burden of showing good

cause) (citing 8 Charles A. Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and

Procedure, § 2046.1 (2d ed. 1998)).2 Under the good cause standard, as applied in this circuit, courts

consider five factors: “‘(1) whether a preliminary injunction is pending; (2) the breadth of the

discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden on the

defendants to comply with the requests; and (5) how far in advance of the typical discovery process

the request was made.’” Pizza Hut LLC v. Pandya, No. 4:19-CV-00726-RWS, 2019 WL 8331437,

         2
          This approach has also been called the reasonableness test and has been applied by courts to determine
whether expedited discovery is appropriate. See Warren v. Bank of America, NA, No. 3:13-CV-1135-M, 2013 WL
12221859, *1 n.2 (N.D. Tex. Dec. 13, 2013) (citing Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 327 (S.D.N.Y.2005);
Qwest Communic'ns Int'l, Inc. v. Worldquest Networks, Inc., 213 F.R.D. 418, 419-20 (D.Colo.2003); Semitool, Inc. v.
Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002)). These courts have criticized the prior test set forth
in Notaro v. Koch, 95 F.R.D, 403 (S.D.N.Y. 1982), which is similar to that for a preliminary injunction in that it
requires a showing of irreparable injury, some probability of success on the merits, some connection between the
expedited discovery and the avoidance of the irreparable injury, and some evidence that the injury that will result
without expedited discovery looms greater than the injury that the defendant will suffer if the expedited relief is
granted. Id. This Court agrees with the rationale for applying the more flexible good cause or reasonableness test.

                                                          2
  Case 3:20-cv-00486-M-BH Document 21 Filed 06/29/20                                  Page 3 of 3 PageID 358



at *1 (E.D.Tex. Nov. 26, 2019) (quoting Uniloc USA, Inc. v. Apple Inc., No. 2:17-CV-00258-JRG,

2017 WL 3382806, at *1 (E.D. Tex. July 21, 2017) (collecting cases); see also Warren v. Bank of

America, NA, No. 3:13-CV-1135-M, 2013 WL 12221859, *1 n.2 (N.D. Tex. Dec. 13, 2013) (citing

In re Fannie Mae Derivative Litig., 227 F.R.D. 142 (D.D.C. 2005) (listing same five factors)).3 The

burden of showing good cause is on the party seeking expedited discovery. El Pollo Loco, 344

F.Supp.2d at 991.

         Here, there is no motion for preliminary injunction pending, and the purpose for the discovery

at this stage of the proceedings is unclear. The defendant’s motion for sanctions and to dismiss this

action contends that this case is the plaintiff’s fifth lawsuit against it based on the same underlying

facts, which weighs in favor of finding that the defendant would be burdened by having to respond

to discovery at this stage. To the extent that the plaintiff’s motion may be liberally construed as a

motion to expedite discovery, he has not met his burden to show good cause justifying this relief.

                                                IV. CONCLUSION

         The plaintiff’s motion is hereby DENIED. The defendant is not required to respond to the

plaintiff’s premature discovery requests.

         SO ORDERED on this 29th day of June, 2020.



                                                                   ___________________________________
                                                                   IRMA CARRILLO RAMIREZ
                                                                   UNITED STATES MAGISTRATE JUDGE




         3
          To determine whether good cause exists, other courts “‘balanc[e] the need for expedited discovery, in the
administration of justice, against the prejudice to the responding party, and consider[] the entirety of the record to date
and the reasonableness of the request in light of all of the surrounding circumstances.’” See Warren, 2013 WL
12221859, *1 (quoting Wachovia Securities, L.L.C. v. Stanton , 571 F.Supp.2d 1014, 1050 (N.D. Iowa 2008).

                                                             3
